Case: 15-10813    Date Filed: 07/27/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-10813
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:14-cr-20697-JLK-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

EDWIN JOEL PRATTS,
a.k.a. Fatboy,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (July 27, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Edwin Joel Pratts appeals his sentence of 60 months of imprisonment
               Case: 15-10813     Date Filed: 07/27/2015    Page: 2 of 2


following his plea of guilty to possessing a firearm as a felon. 18 U.S.C.

§ 922(g)(1). Pratts challenges the four-level increase in his offense level for

possessing or transferring a firearm with knowledge that it would be shipped

outside the United States. United States Sentencing Guidelines Manual

§ 2K2.1(b)(6)(A) (Nov. 2014). We affirm.

      The district court did not clearly err by enhancing Pratts’s sentence. A

defendant is subject to a four-level increase in his offense level if he “possessed or

transferred [the] firearm . . . with knowledge, intent, or reason to believe that it

would be transported out of the United States.” Id. A confidential informant

arranged to purchase a firearm from Pratts and recorded their transaction. That

recording reflects that, while the informant inspected the firearm, he twice stated

that he purchased firearms to “send them to Mexico,” and that Pratts replied, “Oh

ok,” and then wrapped up the firearm, carried it to the informant’s vehicle, and

accepted payment. Pratts knew or had reason to believe that the firearm would be

exported when he transferred it to the informant. See United States v. Asante, 782

F.3d 639, 646 n.5 (11th Cir. 2015).

      We AFFIRM Pratts’s sentence.




                                           2